DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Craig Cupid (Reg. No. 61,308) on 03/12/2021.

The claims have been amended as follows:

(Previously Presented) A network device, the network device comprising:
a processor; and 
a memory coupled with the processor, the memory storing executable instructions that when executed by the processor cause the processor to effectuate operations comprising:
receiving a message;
identifying a plurality of application servers based on the message, wherein the message comprises: 
a request for a service; and 
a service chaining order that provides a sequential order or a concurrent order to perform respective parts of the service using the plurality of application servers;
identifying application server parameters for the plurality of application servers;
using a lookup table to correlate the application server parameters to one or more network communication parameters;
modifying the one or more network communication parameters of the message based on the application server parameters for the plurality of application servers; 
causing the network device to manage communications between an Internet of things (IoT) device and the plurality of application servers in accordance with the one or more network communication parameters; 
mapping a hierarchy for the plurality of application servers; and
based on the mapping, providing instructions for how a device of a network sends messages to each of the respective application servers of the plurality of application servers. 
(Previously Presented) The network device of claim 1, wherein the one or more network parameters comprise identification of a network slice. 
(Previously Presented) The network device of claim 1, wherein the application server parameters comprise at least one indication of an Industry Vertical (IV), wherein the IV is healthcare. 
(Previously Presented) The network device of claim 1, wherein the application server parameters comprise at least one indication of an Industry Vertical (IV), wherein the IV is home automation. 
(Previously Presented) The network device of claim 1, further comprising adding application server parameters for a new application server, deleting application server parameters for an old application server, or modifying application server parameters for an existing application server. 
(Previously Presented) The network device of claim 1, wherein the message further comprises an application server message from at least one application server of the plurality of application servers; and 
causing the network to manage communications between the IoT device and the plurality of application servers further comprises sending the application server message via the network to the IoT device.
(Previously Presented) The network device of claim 2, wherein the one or more network communication parameters comprise a response time for a gateway to send the request message to an external network. 
(Previously Presented) The network device of claim 6, wherein the causing step further comprises associating the application server message with a network slice, wherein the network slice is partition in a network utilizing virtualization.
(Previously Presented) The network device of claim 1, wherein the message further comprises a device message from the IoT device, the device message comprising at least one of an identifier for the IoT device and an identifier for at least one application server of the plurality of application servers.
(Previously Presented) The network device of claim 1, wherein the IoT device comprises one or more household appliances, one or more utility meters, one or more personal fitness trackers, or one or more fully autonomous vehicles.
(Previously Presented) The network device of claim 9, wherein the identifier for the at least one application server comprises a Uniform Resource Locator (URL) or a Port Number.
(Previously Presented) The network device of claim 1, wherein the IoT device comprises one or more fully autonomous vehicles. 
(Previously Presented) A system comprising:
an Internet of things (IoT) device; and 
a network device communicatively connected with the IoT device, the network device comprises: 
a processor; and
memory storing instructions that cause the processor executing the instructions to effectuate operations, the operations comprising: 
receiving a message;
identifying a plurality of application servers based on the message, wherein the message comprises: 
a request for a service; and 
a service chaining order that provides a sequential order or a concurrent order to perform respective parts of the service using the plurality of application servers;
identifying application server parameters for the plurality of application servers;
using a lookup table to correlate the application server parameters to one or more network communication parameters;
modifying one or more network communication parameters of the message based on the application server parameters for the plurality of application servers; 
causing the network device to manage communications between the IoT device and the plurality of application servers in accordance with the one or more network communication parameters; 
mapping a hierarchy for the plurality of application servers; and
based on the mapping, providing instructions for how a device of a network sends messages to each of the respective application servers of the plurality of application servers. 

(Original) The system of claim 13, wherein the application server parameters comprise at least one of Industry Vertical (IV), Class of Service (CoS), and Service Level Agreement (SLA).
(Previously Presented) The system of claim 13, further operations comprising adding application server parameters for a new application server.
(Previously Presented) The system of claim 13, wherein the message further comprises an application server message from at least one application server; and 
the causing the network device to manage communications between the IoT device and the plurality of application servers operation further comprises sending the application server message via the network to the IoT device.
(Canceled) 
(Previously Presented) The system of claim 16, wherein the causing operation further comprises associating the application server message with a network slice, wherein the network slice is partition in a network utilizing virtualization.
(Previously Presented) The system of claim 13, wherein the message further comprises a device message from the IoT device, the device message comprising at least one of an identifier for the IoT device and an identifier for at least one application server of the plurality of application servers.
(Previously Presented) The system of claim 19, wherein the one or more network communication parameters comprise a priority for the device message; and 
the causing the network device to manage communications between the IoT device and the plurality of application servers operation further comprises sending the device message to the plurality of application servers based on the priority.

21. 	(Currently Amended) A computer readable storage medium storing computer executable instructions that when executed by a computing device cause said computing device to effectuate operations comprising:
receiving a message;
identifying a plurality of application servers based on the message, wherein the message comprises: 
a request for a service, and
a service chaining order that provides a sequential order or a concurrent order to perform respective parts of the service using the plurality of application servers; 
identifying application server parameters for the plurality of application servers;
using a lookup table to correlate the application server parameters to one or more network communication parameters;
modifying the one or more network communication parameters of the message based on the application server parameters for the plurality of application servers; 
causing the network device to manage communications between an Internet of things (IoT) device and the plurality of application servers in accordance with the one or more network communication parameters;
mapping a hierarchy for the plurality of application servers; and
based on the mapping, providing instructions for how a device of a network sends messages to each of the respective application servers of the plurality of application servers.


Allowable Subject Matter
Claims 1-16 and 18-21 are allowed.
The arts of record used as the basis for the previous rejection, U.S. Patent Application Publication No. 2010/0046410 A1 to Soetal. (“So”) and Printed Publication, “RPC Chains: Efficient Client-Server Communication in Geodistributed Systems”, Song etai. (“Song”) and U.S. Patent Application Publication No. 2016/0352634 A1 to Itsumi (“Itsumi”) does not expressly teach or render obvious the invention as recited in independent claims 1, 13 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687.  The examiner can normally be reached on Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445